                    No. 6:19-cr-00035

               United States of America,
                          v.
                 Zacheriah Matheny,
                      Defendant.


                        ORDER

    This criminal action was referred to United States
Magistrate Judge John D. Love pursuant to 28 U.S.C.
§ 636(b)(3). The magistrate judge conducted a final rev-
ocation hearing on June 29, 2021, and issued a report
and recommendation that the defendant’s term of su-
pervised release should be revoked. Defendant waived
his right to object to the report, agreed to the revocation
of his supervised release, agreed to the sentence below,
and waived his right to be present for sentencing. Doc.
10.
    Having reviewed the magistrate judge’s report,
and being satisfied that it contains no clear error, the
court accepts its findings and recommendation. The
court orders that the defendant be sentenced to a pe-
riod of 12 months and 1 day imprisonment with no su-
pervised release to follow. The court recommends that
defendant serve his sentence at FCI Texarkana, Texas,
if available, and that defendant receive drug treatment
while incarcerated.
                       So ordered by the court on July 2, 2021.



                                J. C AMPBELL B ARKER
                              United States District Judge
